Title: To George Washington from William Heath, 8 February 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands February 8th 1782.
                  
                  On the morning of the 4th I was honored with yours of the 29th and 31st ultimo, with several packets for the eastward; the latter were forwarded the next morning by a trusty officer, instructed conformably to your directions.  The returns of the New Hampshire regiments were not come to hand, although I had written three or four times in the most pressing manner for them.  It seems the first letter covering the former, reached Albany just as general Stark was leaving the place; and whether he took them with him, or what became of them, is not known.  A day or two before I was honored with your letters I sent off a special express with another form of the returns, and a pressing injunction to colonel Reed to lose not a moment in collecting and forwarding them.  I have received his answer, that I shall have them with all possible despatch.  I have written general Lincoln respecting the returns, as your Excellency was pleased to direct.
                  The patients who have been under inoculation for the small-pox in the tenth Massachusetts regiment are recovering, as are those of the other regiments.  The 10th regiment shall move to Albany as soon as the men are perfectly recovered and clothed.
                  By a former resolution of Congress, regimental paymaster, adjutants and quartermasters, inspectors &c. were allowed an extra ration, or some of them rations equal to captains—  Are they continued under the new system, or not?  A doubt arises with the contractors, and I have not the means of determining the matter.  If the secretary at war was present, I should address him on the subject, and not trouble your Excellency.
                  The officer commanding on the lines complains of a heavy burthen falling on him, and thinks some extra allowance should be made him on account of his situation.  The officers commanding at Kings-ferry think their situation also requires some aid.  Inclosed is a line from general Paterson, which I take the liberty to transmit, and request your opinion and direction.
                  Colonel Pickering being gone for Philadelphia I wrote him respecting the returns of cattle, &c. kept by the french army.  The arbitrators who are appointed to settle the forage accounts, are to meet in a few days; if the returns from the french army are not obtained, one of the best means of ascertaining the quantity of forage will be lost to the public.
                  By the former orders, an officer previous to a discharge being granted, was to produce a certificate from the paymaster of the regiment, the auditors and the commanding officer of the regiment.  As the auditors have for some time ceased to act, What certificates are now to be considered necessary previous to an officer’s being discharged.
                  One Charles Gillchrist, a soldier in the Massachusetts line, who deserted and was taken up after the expiration of your Excellency’s pardon, and under the act of the state, which, in such case, decrees a term of service beyond what was stipulated in the enlistment, was tried the last year at a brigade court martial, and, it appears, sentenced to make up the deficient time of his three years engagement, only, then to be discharged.  The man now applies for his discharge, the term being completed—which is the first of my hearing of it.  I conceive that a brigade court could have no right of interference in the case, when the law of the state and your Excellency’s proclamation had decreed otherwise, and that the man must be held, the sentence of the court notwithstanding; unless your Excellency thinks proper to discharge him.  I pray your directions in the case.
                  The Rhode-island huts were built the last year on a part of a farm, which the owner wishes to improve this spring, and which he was prevented the last year, by his land being laid common.  As his fences were destroyed and all the adjacent timber collected for the huts or burnt, the proprietor applies for leave to take down the huts for the purpose of fencing the land.  Some of the huts are in good order, but are not, nor will they be improved this winter.  Shall the proprietor be permitted to take the huts down, or do with them as he thinks proper, after they are appraised; which may be necessary in part to ballance the bill of damages he may sooner or later exhibit for payment?  I have the honor to be, With the highest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
                  
                     P.S.  Your letters to the eastward which were under flying seal, were not dated, except that to general Lincoln—apprehending that it was forgotten through the letters having been copied some days before they were sent, I ventured to inject the same date as that of general Lincoln’s, viz. the 31 of January.  I hope this will be approved by your Excellency.
                  
                  
                     W. Heath
                  
                Enclosure
                                    
                     
                        Sir,
                        Westpoint Feb. 4. 1782.
                     
                     Captain Frothingham, commanding at Stoney point, has represented to me, that he cannot subsist upon the ration he is allowed, by reason of the company he is unavoidably obliged to entertain, owing to the peculiar situation of the post.
                     Captain Goodale spoke to his excellency the Commander in chief upon this subject when he was on his way to the southward—he was then in haste and could not attend to it, but said he thought it reasonable that he should have some extra allowance.
                     I beg leave to refer captain Frothingham to your determination, in which I wish you to consider, also the officer commanding at Verplank’s point.  I think it highly reasonable that an additional subsistence should be granted.  I am, Sir, with great regard your most obedient humble Servt
                     
                        John Paterson
                     
                  
                  
               